                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 WILLIAM S. NEWMAN,

                      Plaintiff,
                                                    Case No. 20-CR-19-1-JPS
 v.

 UNITED STATES OF AMERICA,
                                                                   ORDER
                      Defendant.


         On January 28, 2020, an indictment was filed against Defendant

William S. Newman (“Defendant” or “Newman”) charging him with

twelve counts of wire fraud, scheme to defraud, money laundering, and

bank fraud, in violation of 18 U.S.C. §§ 1343, 1344, 1956, and 2314. (Docket

#1). On March 26, 2020, Defendant filed a motion to suppress evidence

obtained during (1) a search of his vehicle upon arrest and (2) a search of

his electronic devices. (Docket #21, #22). On April 22, 2020, Magistrate Judge

William E. Duffin filed a Report and Recommendation (“R&R”)

recommending that the motion to suppress be denied. (Docket #29).

Defendant objected, and the government filed a response. (Docket #31, #32).

No reply was submitted; therefore, the R&R objections are now fully

briefed. For the reasons explained below, the Court will adopt Magistrate

Judge Duffin’s R&R and deny the motion to suppress.

1.       STANDARD OF REVIEW

         When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or




     Case 2:20-cr-00019-JPS Filed 07/17/20 Page 1 of 11 Document 33
in part, the findings or recommendations made by the magistrate.” Id. The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.; see also Fed. R. Crim. P. 59(b).

2.       RELEVANT FACTS

         Defendant    does   not    object   to   Magistrate   Judge   Duffin’s

characterization of the facts, so they will be adopted in full and inserted in

substantially the same format below, from Docket #29 at 2–3, for ease of

reference.

         On March 5, 2018, Newman provided a false social security number

on a membership application that he filled out with Focus Credit Union in

Wauwatosa, Wisconsin. One week later, on March 12, 2018, he applied for

and received a loan from Focus Credit Union in the amount of $51,866.50

for a 2017 black Volvo S90. In filling out the loan documents, Newman

again provided the false social security number. After making one loan

payment of $700 on April 25, 2018, he stopped making payments. The

Volvo was repossessed on August 10, 2018, but returned to Newman after

he paid $2,034.37. Newman made no further payments on the Volvo. The

Volvo was subsequently entered into the National Crime Information

Center (“NCIC”) as stolen because of the default and because of Newman’s

fraud in obtaining the loan.1 (Docket #22-1 ¶ 19).

         On September 19, 2019, while driving the Volvo, Newman was

pulled over by officers from the Glendale Police Department. Newman was




         It is not clear when it became known that Newman used a fraudulent
         1

social security number to obtain the loan.


                               Page 2 of 11
     Case 2:20-cr-00019-JPS Filed 07/17/20 Page 2 of 11 Document 33
arrested2 and searched. On his person, they found an Apple iPhone, a

Samsung Galaxy S9 phone, and $8,682 in cash.

       After Newman’s arrest, the Volvo was turned over to the

Wauwatosa Police Department. Before releasing the Volvo to the Focus

Credit Union, Task Force Agent John Milotzky searched it on September 13,

2019—the day after Newman’s arrest. In the trunk, Agent Milotzky found

a black messenger bag which contained a WE Energies statement for

Newman, Newman’s Wisconsin driver’s license, business cards for

Newman, and business cards from Guardian Credit Union. Inside the bag

was also a Bank of America cashier’s check for $27,000 to Keith Kohlheim;

a Bank of America cashier’s check for $6,700 to Newman; a U.S. Bank

cashier’s check for $5,500 to Lovie Diggs; a U.S. Bank cashier’s check for

$5,500 to Althinia Lofton; a Chase Bank deposit receipt for $45,000 for the

deposit of a Bank of America cashier’s check; a U.S. Bank receipt showing a

$500 withdrawal from an account with a balance of $18,318.52; an HP

Chromebook laptop; and $3,600 in cash.

       Agent Milotzky then began an investigation into the financial

documents found on Newman and in the Volvo. The investigation

ultimately led Agent Milotzky to request a search warrant of the two

phones and the HP Chromebook, which this Court signed on October 23,

2019. Newman has moved to suppress the evidence obtained from these

devices and the evidence obtained from his person and the Volvo at the

time of his arrest.




       2 Magistrate Judge Duffin’s R&R does not say why Newman was arrested,
but it can be inferred that it was because he was driving a stolen vehicle. In any
case, the parties do not dispute that the arrest was valid.

                           Page 3 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 3 of 11 Document 33
3.       ANALYSIS

         3.1   Motion to Suppress Evidence from Search Incident to
               Lawful Arrest

               3.1.1   Search of Person

         The Fourth Amendment establishes “the right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. Subject to specific

exceptions, an officer must obtain a warrant prior to conducting a search of

any person or place where a reasonable expectation of privacy exists. Riley

v. California, 573 U.S. 373, 382 (2014). One of these exceptions is a search

incident to the lawful arrest: “A custodial arrest of a suspect based on

probable cause is a reasonable intrusion under the Fourth Amendment; that

intrusion being lawful, a search incident to the arrest requires no additional

justification.” United States v. Robinson, 414 U.S. 218, 235 (1973).

         Defendant does not argue that his arrest lacked probable cause, and,

therefore, that the search incident to the arrest was unlawful. Rather, he

contends that there was “no reason to suspect that any of the belongings

found on his person. . .had anything to do” with his crime of arrest. (Docket

#22 at 6). However, while Robinson acknowledges that the rationale for the

searches are to ensure officer safety and prevent the imminent destruction

of evidence, the decision also explains that a search incident to a lawful

arrest need not “depend on what a court may later decide was the

probability in a particular arrest situation that weapons or evidence would

in fact be found upon the person of the suspect.” 414 U.S. at 235. In effect,

the Supreme Court “held without qualification that a search of an arrestee’s

person [i]s per se reasonable under the Fourth Amendment.” United States

v. Gary, 790 F.3d 704, 709 (7th Cir. 2015) (citing Robinson, 414 U.S. at 235).



                               Page 4 of 11
     Case 2:20-cr-00019-JPS Filed 07/17/20 Page 4 of 11 Document 33
       Thus, when the officers arrested Defendant on suspicion of fraud

and found two cell phones and $8,682 in cash on his person, they were

within their rights to seize those items as potential evidence underlying the

crime of fraud. While they would have needed warrants to search the

phones, they were permitted to take custody of them for a brief amount of

time prior to obtaining those warrants. See Riley, 573 U.S. at 401. Thus, the

initial, warrantless search of Defendant’s person during his lawful arrest,

which revealed his phones and $8,682 in cash, was proper.

              3.1.2   Search of Vehicle

       A search of a vehicle incident to a lawful arrest may not be conducted

without a warrant, unless “an arrestee is within reaching distance of the

passenger compartment at the time of the search or it is reasonable to

believe the vehicle contains evidence of the offense of the arrest.” Arizona v.

Gant, 556 U.S. 332, 346 (2009). However, there are two issues raised by the

facts of this case: first, whether Defendant had a reasonable expectation of

privacy in a car that was obtained by fraud (in other words, whether

Defendant has standing to challenge the search); and second, even if he did

have standing, whether this search fell within the inventory search

exception to the warrant requirement.

                      3.1.1.1      Reasonable Expectation of Privacy/
                                   Standing

       Before a person can assert a Fourth Amendment claim, he must have

a subjective and reasonable expectation of privacy in the place being

searched. Smith v. Maryland, 442 U.S. 735, 740 (1979); Katz v. United States,

389 U.S. 347, 361 (1967) (J. Harlan, concurring). The Seventh Circuit has

asserted that “a person present in a stolen car does not have a reasonable

expectation of privacy in the car.” United States v. Sholola, 124 F.3d 803, 816



                           Page 5 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 5 of 11 Document 33
n.14 (7th Cir. 1997) (internal punctuation omitted) (quoting United States v.

Garcia, 897 F.2d 1413, 1418 (7th Cir. 1990) (holding that a defendant had a

reasonable expectation of privacy in a truck that was suspected of being

stolen where the government failed to “prove[] by a preponderance of the

evidence that it is more likely the truck was stolen than [defendant] had

permission to use the truck.”)).3

       Courts outside of this circuit have consistently concluded that

defendants do not have a reasonable expectation of privacy in property that

they fraudulently obtained. United States v. Gordon, 65 F. Supp. 2d 365, 269

(E.D. Va. 1999) (“society would not recognize as reasonable an expectation

of privacy in a vehicle obtained by fraud.”); United States v. Caymen, 404

F.3d 1196, 1201 (9th Cir. 2005) (holding that there was “no ground on which

to distinguish property obtained by fraud from property that was stolen by

robbery or trespass.”); United States v. Johnson, 584 F.3d 995, 1001 (10th Cir.

2009) (finding no reasonable expectation of privacy in a storage unit

obtained using a stolen identity).

       Absent any clear guidance from the Seventh Circuit on the issue of

items obtained by fraud, and given the particular facts of this case—

wherein Defendant obtained the vehicle by fraud, had the vehicle

repossessed for failure to make payments, regained possession of it, then

continued to fail to make payments, such that the vehicle was ultimately

reported as stolen—the Court finds that Defendant did not have a privacy

interest in his vehicle. Defendant’s arguments that his payments on the loan

gave him a reasonable expectation of privacy are unavailing under these



       3The Court notes that Sholola uses the pre-Gant standard for conducting
searches of cars incident to a lawful arrest, which is no longer applicable. See e.g.,
124 F.3d at 818.

                           Page 6 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 6 of 11 Document 33
circumstances, because the vehicle had already been impounded once for

failure to pay, and upon getting it back, Defendant continued to fail to make

payments. Moreover, the fact that Defendant paid a certain amount of

money towards the vehicle may render it “less” stolen, but not substantially

so—a consumer who puts a few pennies on the counter and walks out with

an armful of groceries has still failed to pay for most of those groceries.

Indeed, regardless of how Defendant obtained the car, the fact that it was

reported as stolen due to his failure to make payments puts this scenario

firmly into the sphere of cases finding that there is no reasonable privacy

interest in stolen goods. See Sholola, 124 F.3d at 816 n.14. The Court

concludes that Defendant did not have a reasonable expectation of privacy

in the vehicle, and therefore has no standing to challenge the search.

                    3.1.1.2       Inventory Search

      Notwithstanding the lack of a reasonable expectation of privacy in

the stolen vehicle, the search of the trunk may also be reasonable under the

inventory search exception. As the Seventh Circuit explained in United

States v. Jackson, “warrantless inventory searches of impounded vehicles by

authorities pursuant to a standard police policy or procedure do not violate

the Fourth Amendment.” 189 F.3d 502, 508 (7th Cir. 1999) (citing South

Dakota v. Opperman, 428 U.S. 364, 369 (1976)). This exception to warrantless

vehicular searches “allows police to search vehicles prior to impoundment

so as to prevent false claims of loss of property or vehicular damage.” Id. A

warrantless search may be constitutional if “(1) the individual whose

possession is to be searched has been lawfully arrested, and (2) the search

satisfies the fourth amendment standard of reasonableness, i.e., it is

conducted as part of the routine procedure incident to incarcerating an




                           Page 7 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 7 of 11 Document 33
arrested person and in accordance with established inventory procedures.”

Id. (quoting United States v. Velarde, 903 F.2d 1163, 1165 (7th Cir. 1990)).

       Defendant has not objected to Magistrate Judge Duffin’s conclusion

that this was a lawful exercise of the inventory exception, he only argues

that the evidence obtained was not related to the crime for which he was

arrested. See (Docket #31). Be that as it may, that is not the standard for

evaluating the constitutionality of inventory searches. Rather, Defendant

must first show that he had a reasonable expectation of privacy in the

property (which, as discussed above, he does not), and, second, that the

search was unreasonable, i.e., not conducted pursuant to settled inventory

policies and procedures.

       The government has not offered much by way of discussion as to the

reasonableness of the inventory search—they do not explain whether the

police department in question had an inventory search policy, nor what it

was, and there is some question as to the propriety of looking through

Defendant’s messenger bag, and then rifling through the mail and personal

papers found therein, in order to effectuate the inventory search. See Florida

v. Wells, 495 U.S. 1, 4 (1990) (holding that “standardized criteria. . .or

established routine must regulate the opening of containers found during

inventory searches” in order to uphold “the principle that an inventory

search must not be a ruse for a general rummaging in order to discover

incriminating evidence.”). Nevertheless, the Court need not discuss this

matter further because, as explained above, Defendant lacked a cognizable

property interest in the fraudulently obtained—and registered as stolen—

vehicle.




                           Page 8 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 8 of 11 Document 33
       3.2    Unreasonable Delay in Obtaining Warrant for Electronics

       The Court has already addressed the propriety of the seizure of the

electronic items found on Defendant’s person and the stolen vehicle.

However, as this Court has stated before, once an item is seized, it cannot

be left to languish in an evidence closet. “When an officer waits an

unreasonably long time to obtain a search warrant, in violation of the

Fourth Amendment, he cannot seek to have evidence admitted simply by

pointing to that late-obtained warrant.” United States v. Burgard, 675 F.3d

1029, 1035 (7th Cir. 2012).

       In determining whether a delay is constitutional under the Fourth

Amendment, courts will consider (1) the length of time of the delay; (2) the

individual’s “possessory interest” in the seized object; (3) the state’s basis

for the seizure; and (4) whether the state “diligently pursued their

investigation” following the seizure. Id. at 1033. A longer delay infringes a

person’s possessory interest and undermines the criminal justice process.

Id. This balance between “privacy-related and law enforcement-related

concerns” will determine “if the intrusion was reasonable.” Illinois v.

McArthur, 531 U.S. 326, 331 (2001).

       In evaluating the strength of a person’s possessory interest, courts

can consider whether the person “assert[s] a possessory claim” to the item

after it is seized, such as “by checking on the status of the seizure or looking

for assurances that the item would be returned.” Burgard, 675 F.3d at 1033.

The government has a stronger interest in items seized on the basis of

probable cause, rather than those seized on the basis of reasonable

suspicion, and delays in probable cause seizures are considered more

tolerable. Id. To illustrate this sliding scale, the Seventh Circuit in Burgard

compared McArthur, 531 U.S. at 331, where the Supreme Court upheld the


                           Page 9 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 9 of 11 Document 33
seizure of a dwelling after a two-hour delay in securing a warrant, with

United States v. Place, 462 U.S. 696, 709 (1983), where the Supreme Court

suppressed evidence obtained after a ninety-minute seizure based on

reasonable suspicion. Burgard, 675 F.3d at 1033.

       In this case, the length of the delay between the seizure and the

warrants was six weeks—a fairly lengthy amount of time. Additionally, a

detained individual retains a considerable possessory interest in his

personal electronics, and there is some indication that Defendant inquired

after his electronics. See United States v. Grills, Case No. 18-CV-228, 2019 WL

5587328, at *7 (E.D. Wis. Oct. 30, 2019) (discussing Riley, 573 U.S. at 393–94);

(Docket #25-1 at 3–4) (emails between Defendant and detective in which

Defendant inquires after his personal items).

       But these factors are outweighed by the government’s interests in the

electronics and the reasons for the delay. The government contends that

their basis for the seizure was probable cause that the electronics contained

information regarding the fraud for which Defendant was arrested.

Therefore, a lengthier delay may be more appropriate than if the basis of

the seizure was merely reasonable suspicion.

       Finally—and significantly—there is a good explanation for the

government’s delay in obtaining a warrant to search the electronics. The

government arrested Defendant on probable cause that he committed

fraud, and later found cash, checks, and other financial documents in the

vehicle (in which Defendant lacked a reasonable expectation of privacy)

suggesting that Defendant might be involved in additional fraudulent

schemes. It is true that the government could have obtained a search

warrant soon after Defendant’s arrest based purely on the probable cause

for that arrest, and, under certain circumstances, a failure to do so with


                           Page 10 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 10 of 11 Document 33
some alacrity might point to a constitutional violation. However, in this

case, the application for the search warrant also contains a thorough

description of the robust inquiry that was conducted into the additional

pieces of evidence that were found during and after the arrest. (Docket #22-

1). The application includes a detailed explanation of how these additional

pieces of evidence fit into the government’s theory of the case, and why

they support the application for a search warrant of the electronic devices.

Id. ¶¶ 57–61. It is clear that the government actively investigated the facts

of the case prior to requesting a search warrant for the electronic devices.

Accordingly, the Court finds that the six-week delay was reasonable under

the circumstances.

4.       CONCLUSION

         For the reasons explained above, Defendant’s motion to suppress

will be denied, and the R&R will be adopted as stated in the text of this

Order.

         Accordingly,

         IT IS ORDERED that Defendant’s motion to suppress (Docket #21)

be and the same is hereby DENIED; and

         IT IS FURTHER ORDERED that Magistrate Judge William E.

Duffin’s Report and Recommendation (Docket #29) be and the same is

hereby ADOPTED as stated in the terms of this Order.

         Dated at Milwaukee, Wisconsin, this 17th day of July, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge


                           Page 11 of 11
 Case 2:20-cr-00019-JPS Filed 07/17/20 Page 11 of 11 Document 33
